Citation Nr: 0328565	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  94-41 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, secondary to service-connected herniated L5-S1 
disc, post laminectomy and discectomy.

2.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected herniated L5-S1 
disc, post laminectomy and discectomy.

3.  Entitlement to service connection for a right ankle 
disorder, secondary to service-connected herniated L5-S1 
disc, post laminectomy and discectomy.

4.  Entitlement to service connection for a left ankle 
disorder, secondary to service-connected herniated L5-S1 
disc, post laminectomy and discectomy.

5.  Entitlement to an increased evaluation for herniated L5-
S1 disc, post laminectomy and discectomy, currently evaluated 
as 40 percent disabling.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

A hearing was held on May 24, 2001, before Bettina S. 
Callaway, a Veterans Law Judge sitting in Pittsburgh, 
Pennsylvania, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.

The Board remanded this case in August 2001 for further 
development and it has returned for appellate action.  The 
issues of entitlement to an increased rating for residuals of 
a herniated disc of the L5-S1, post laminectomy and 
discectomy, and entitlement to total disability evaluation 
based on individual unemployability will be discussed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's right ankle and left knee arthritis is made 
worse by service-connected herniated L5-S1 disc, post 
laminectomy and discectomy.

3.  The medical evidence of record is negative for findings 
of an underlying right knee or left ankle disorder that is 
worsened by service-connected herniated L5-S1 disc, post 
laminectomy and discectomy.


CONCLUSIONS OF LAW

1.  Arthritis of the right ankle and left knee arthritis is 
aggravated, or worsened, due to the service-connected 
herniated L5-S1 disc, post laminectomy and discectomy. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003).

2.  Right knee and left ankle pain is not proximately due to 
or the result of service-connected herniated L5-S1 disc, post 
laminectomy and discectomy. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In addition regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claims.  A letter dated in April 2002 discussed the 
provisions of the VCAA and informed the veteran of what 
evidence VA would obtain and what VA needed from the veteran.  
It appears that all available evidence has been obtained.  In 
addition, VA examinations of the veteran's knees and ankles 
have been conducted, along with nexus information.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

I.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation. 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Factual background

Service medical records indicate that the veteran injured his 
left knee in December 1969 during a parachute jump.  The 
examiner noted that the veteran had moderate effusion and 
tenderness, and that the left knee was wrapped with a 
bandage.

The veteran reentered active duty in the mid 1980s.  In 1986, 
during military training he fractured his right lower 
extremity and he sustained a low back injury, both of which 
he is currently receiving service connected disability 
benefits.   The veteran maintains that his current bilateral 
knee and bilateral ankle disorders are caused by his service-
connected low back disorder.

During the pendency of the veteran's claims, he has 
maintained that he experiences debilitating knee and ankle 
pain due to his low back disorder.  According to a private 
April 1990 emergency room record, the veteran was admitted 
for complaints of bilateral leg pain for the previous four 
months.  He was employed by the United States Postal Service 
and his job duties required him to be on his feet nearly his 
entire shift.  

On a June 1992 VA examination report, the examiner diagnosed 
arthralgia of the left knee joint, to rule out post-traumatic 
arthritis.  The examiner opined that the left knee joint pain 
could probably be pain from the back pain secondary to a 
herniated disc left side sciatica syndrome.  According to a 
June 1992 VA x-ray report of the veteran's ankles, both were 
normal, but a deformity of the lower shaft of the right tibia 
was noted due to previous fracture and fixation devices.  A 
June 1992 VA x-ray report of the veteran's knees showed them 
to be normal, without arthritis, although there was a linear 
calcification arising from the superior patella bilaterally, 
which could be due to calcified tendonitis.

In an April 1993 VA examination report, the VA physician 
diagnosed a history of an injury of the right ankle status 
post open reduction and fixation and a history of arthralgia 
of both knees.  According to a December 1993 VA examination 
report, the examiner provided a clinical diagnosis of 
degenerative joint disease of the knees.

Based on a May 1994 VA bone scan, the examiner's impression 
was of mild to moderate degenerative changes present in the 
right knee.  In August 1994, a VA physician diagnosed a 
history of lumbar disc disease with residual findings 
consisting of decreased ankle jerk on the right side and 
bilateral weakness of dorsiflexion of the feet from the 
ankles, which the examiner noted that it was difficult to 
interpret because of the veteran's recent surgery and 
complaints of discomfort.

On a February 1996 VA examination, the veteran was diagnosed 
with a history of a fracture of the distal tibia and fibula, 
status post open reduction and fixation and removal of metal 
at a later day, remote, symptomatic with possible post-
traumatic osteoarthropathy; and arthralgia of both knees.  
The examiner commented that there was a relationship between 
the arthralgia of both knees secondary to the veteran's 
previous right ankle fracture.  According to a February 1996 
VA x-ray report, the impression was normal knees, with no 
findings of arthritis.  A February 1996 VA x-ray report of 
the veteran's ankles revealed normal findings with 
ossification in the distal right interosseous ligament, with 
pseudarthrosis and deformity of the distal shaft of the 
tibia, compatible with healed fracture.

An August 1996 VA x-ray report showed slight sclerosis and 
periosteal thickening of the distal right tibial diaphysis 
with adjacent calcification of the tibiofibular ligament.  
There was no appreciable acute fracture or dislocation of the 
right or left ankles.  The right and left ankle mortises were 
anatomically aligned. 

Following a May 2002 VA examination, the examiner diagnosed 
osteoarthritis of the left knee and arthritis of the right 
ankle, both supported by x-ray studies.  The examiner further 
opined that he did not feel that the veteran's service-
connected back disorder contributed to a worsening of his 
right knee problems.  The low back disorder did not cause any 
imbalance in his gait.  The examiner felt that the low back 
did not contribute to any right knee problems.

According to a February 2003 VA examination report, the 
examiner noted that the veteran had difficulty articulating 
functional disability with his right ankle.  This examiner 
did not address whether the veteran's left knee problem was 
worsened by the service-connected low back disorder.

IV.  Analysis

The Board finds that service connection is warranted for a 
left knee disorder and right ankle disorder both secondary to 
the veteran's service-connected herniated L5-S1 disc, post 
laminectomy and discectomy.  38 C.F.R. § 3.310.  The 
documented evidence of record outline above shows that the 
veteran has arthritis of the left knee and right ankle, which 
is supported by x-ray studies.  The credible evidence of 
record supports a finding that the veteran's service-
connected low back disorder aggravates the veteran's 
nonservice-connected left knee and right ankle disorders 
manifested by pain and functional impairment.

In contrast, the preponderance of the evidence is against 
service connection for a right knee disorder or a left ankle 
disorder both secondary to the veteran's service-connected 
low back disorder.  38 C.F.R. § 3.310.  The x-ray evidence of 
record is negative for findings of arthritis of the right 
knee or left ankle.  Furthermore, the medical evidence is 
negative for findings of a right knee or left ankle disorder.  
Arthralgia is not considered a chronic disease.  Although the 
veteran complains of pain in his right knee and left ankle, 
there is no competent medical finding that he has a disease 
or disorder of the right knee or left ankle.  The x-ray 
evidence of record is negative for findings of arthritis.  

The Board emphasizes that the cited post-service medical 
evidence shows an impression only of right knee and left 
ankle pain, without diagnostic evidence of arthritis or other 
pathology and without diagnosis of any recognized back 
disability. This case is similar to the facts of Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In that 
case, the claimant was seeking service connection for a neck 
disability and the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, did 
not constitute a disability for which service connection may 
be granted. In Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001), the Court of Appeals for the Federal 
Circuit dismissed the service connection issues.

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). As such, 
service connection is not warranted for a right knee or left 
ankle disorder on a secondary basis.




ORDER

Entitlement to service connection for a left knee disorder, 
secondary to service-connected herniated L5-S1 disc, post 
laminectomy and discectomy, is granted.

Entitlement to service connection for a right ankle disorder, 
secondary to service-connected herniated L5-S1 disc, post 
laminectomy and discectomy, is granted.

Entitlement to service connection for a right knee disorder, 
secondary to service-connected herniated L5-S1 disc, post 
laminectomy and discectomy, is denied.

Entitlement to service connection for a left ankle disorder, 
secondary to service-connected herniated L5-S1 disc, post 
laminectomy and discectomy, is denied.


REMAND

The veteran's herniated L5-S1 disc, post laminectomy and 
discectomy, is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  
During the pendency of the veteran's appeal, the criteria for 
evaluating intervertebral disc syndrome were revised.  It is 
noted that the criteria regarding the evaluation of 
intervertebral disc syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,349 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  The 
schedule for rating disabilities of the spine is scheduled 
for further amendment effective September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003); VAOPGCPREC 3-2000 (April 
10, 2000), published at 65 Fed. Reg. 33,422 (2000).  The RO 
has not adjudicated the veteran's claim pursuant to the 
revised criteria for evaluating intervertebral disc syndrome.  
In the Board's opinion, the veteran could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

The Board also notes that pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), the Board made arrangements for the veteran to be 
afforded another VA examination of his service-connected 
herniated L5-S1 disc, post laminectomy and discectomy.  The 
examination was performed in February 2003, but the 
examination report is not adequate for rating purposes.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected herniated L5-
S1 disc, post laminectomy and discectomy.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

?	The examiner should describe 
all symptomatology due to the 
veteran's service-connected 
herniated L5-S1 disc, post 
laminectomy and discectomy, and 
to the extent possible 
distinguished the 
manifestations of the service-
connected disability from those 
of any other disorder present.  
Any indicated studies, 
including an X-ray study and 
range of motion testing in 
degrees, should be performed.  

?	In reporting the results of 
range of motion testing, the 
examiner should specifically 
identify any excursion of 
motion accompanied by pain.  
The physician should be 
requested to identify any 
objective evidence of pain and 
to assess the extent of any 
pain.  

?	The examiner should 
specifically address whether 
there is muscle spasm on 
extreme forward bending; loss 
of lateral spine motion, 
unilateral, in a standing 
position; listing of the whole 
spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced 
motion.  

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should be 
described.  To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability should be assessed 
in terms of additional degrees 
of limitation of motion.  If 
this is not feasible, the 
examiner should so state.  

?	The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this 
in terms of additional degrees 
of limitation of motion on 
repeated use or during flare-
ups.  If this is not feasible, 
the examiner should so state.  

?	The examiner should 
specifically identify any 
evidence of neuropathy due to 
the service-connected 
disability, to include reflex 
changes, characteristic pain, 
and muscle spasm.  Any 
functional impairment of the 
lower extremities due to the 
disc disease should be 
identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular 
should assess the frequency and 
duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome 
that require bed rest 
prescribed by a physician and 
treatment by a physician.  

?	The examiner should also 
provide an opinion concerning 
the impact of the veteran's 
service-connected low back 
disability on his ability to 
work.  

?	The rationale for all opinions 
expressed should also be 
provided.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing regulations 
and should readjudicate the veteran's 
claims for an increased rating for 
residuals of a herniated disc of the 
lumbar spine and for a total rating for 
compensation based on service-connected 
disabilities, based on all evidence 
received since the issuance of a 
supplemental statement of the case in 
April 2003.  All applicable laws and 
regulations should be considered.  It is 
noted that the criteria regarding the 
evaluation of intervertebral disc 
syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,349 (Aug. 
22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The 
schedule for rating disabilities of the 
spine is scheduled for further amendment 
effective September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



